DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Li (Lily) Zhang on 07/26/2022.
The application has been amended as follows: 
 	Claim 1 replace as: 
 	1.	A computer-implemented method, comprising:
 	applying, to a corpus of data, a first machine learning technique to identify one or more candidate domains of an ontology mapping brain structure to mental function, the corpus of data including textual data describing a plurality of mental functions and spatial data corresponding to a plurality of brain structures, and the ontology including a plurality of domains each of which (1) corresponding to a neural circuiting including one or more brain structures and including (2) one or more mental function terms associated with the one or more brain structures;
 	applying a second machine technique to optimize a quantity of domains included in the ontology and/or a quantity of mental function terms included in each of the plurality of domains, the second machine learning technique including a forward inference model trained to predict an occurrence of a brain structure based on an occurrence various quantities of mental function term, and the second machine learning technique further including a reverse inference model trained to predict the occurrence of the various quantities of mental function terms based on the occurrence of a brain structure; and
 	applying the ontology to process an electronic medical record.

 	Claim 5 is canceled.
 	Claim 6, line 1, replace “The method of claim 5” with --The method of claim 1--.
 	Claim 8, line 1, replace “The method of claim 5” with --The method of claim 1--.

 	Claim 14 replace as:
 	14.	A system, comprising:
 	at least one data processor; and
 	at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising:
 		applying, to a corpus of data, a first machine learning technique to identify one or more candidate domains of an ontology mapping brain structure to mental function, the corpus of data including textual data describing a plurality of mental functions and spatial data corresponding to a plurality of brain structures, and the ontology including a plurality of domains each of which (1) corresponding to a neural circuiting including one or more brain structures and including (2) one or more mental function terms associated with the one or more brain structures;
 		applying a second machine technique to optimize a quantity of domains included in the ontology and/or a quantity of mental function terms included in each of the plurality of domains, the second machine learning technique including a forward inference model trained to predict an occurrence of a brain structure based on an occurrence various quantities of mental function term, and the second machine learning technique further including a reverse inference model trained to predict the occurrence of the various quantities of mental function terms based on the occurrence of a brain structure; and
 		applying the ontology to process an electronic medical record.

 	Claim 17 is canceled.
 	Claim 18, line 1, replace “The system of claim 18” with --The system of claim 14--. 	

 	Claim 20 replace as:
	20.	A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising:
 	applying, to a corpus of data, a first machine learning technique to identify one or more candidate domains of an ontology mapping brain structure to mental function, the corpus of data including textual data describing a plurality of mental functions and spatial data corresponding to a plurality of brain structures, and the ontology including a plurality of domains each of which (1) corresponding to a neural circuiting including one or more brain structures and including (2) one or more mental function terms associated with the one or more brain structures;
 	applying a second machine technique to optimize a quantity of domains included in the ontology and/or a quantity of mental function terms included in each of the plurality of domains, the second machine learning technique including a forward inference model trained to predict an occurrence of a brain structure based on an occurrence various quantities of mental function term, and the second machine learning technique further including a reverse inference model trained to predict the occurrence of the various quantities of mental function terms based on the occurrence of a brain structure; and
 	applying the ontology to process an electronic medical record.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1-4, 6-16, and 18-20 are allowed.
 	The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
	Regarding independent claims 1, 14, and 20, the closest prior art does not teach or suggest the claimed invention having “applying, to a corpus of data, a first machine learning technique to identify one or more candidate domains of an ontology mapping brain structure to mental function, the corpus of data including textual data describing a plurality of mental functions and spatial data corresponding to a plurality of brain structures, and the ontology including a plurality of domains each of which (1) corresponding to a neural circuiting including one or more brain structures and including (2) one or more mental function terms associated with the one or more brain structures and applying a second machine technique to optimize a quantity of domains included in the ontology and/or a quantity of mental function terms included in each of the plurality of domains, the second machine learning technique including a forward inference model trained to predict an occurrence of a brain structure based on an occurrence various quantities of mental function term, and the second machine learning technique further including a reverse inference model trained to predict the occurrence of the various quantities of mental function terms based on the occurrence of a brain structure”, and a combination of other limitations thereof as recited in the claims.         
 	
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665